DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 06/11/2019. Claims 10-18 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 06/11/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10 2016 225 536.3, filed on 12/20/2016.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101.
Claim 18 is rejected under 35 U.S.C. 101 step 1 because the claimed invention directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A computer program product with program code means which are stored on a computer-readable data carrier,” the claim is therefore directed to a signal. Under current office policy, the Broadest Reasonable Interpretation of the term computer readable medium encompasses forms or energy or signals, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed method is directed to a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. For example, the claim recites the mental process of “determining the mass of the motor vehicle as a function of inclination information about the motor vehicle or a road on which the motor vehicle is located, and as a function of a force required for releasing an engaged parking lock while the motor vehicle is at rest.”,  which could reasonably be done in the human mind, given the inclination and the force. Under step 2A, prong 2 the claim does not include additional elements that are sufficient to amount practical application because the entirety of the claim in the mental process. Under step 2B, the claim does not include additional elements that are sufficient to significantly more than the judicial exception because there are no additional elements outside of the abstract idea. Accordingly, the claim is not patent eligible. Claims 11-16 are also rejected under 35 USC 101 by virtue of their dependency on claim 10. None of the dependent claims include limitations that amount to significantly more than the recited abstract idea. 
Claim 17 is rejected under 35 U.S.C. 101 under the same rationale as claim 10, with the following exception. Claim 17 recites a control unit, which is an additional element under step 2A, however, this control unit is merely generic element that links the abstract idea to a particular technological environment, and as such cannot be considered a practical application. Similarly, under step 2B, the control unit would still be a general linking and insufficient to be considered significantly more than the abstract idea. 
Claims 11- 14 do not recite additional elements that integrate the judicial exception into a practical application or are considered to be significantly more, because the claims generally link the exception to vehicle controls. For example, the parking lock and piston cylinder unit are recited at a high-level of generality such that they amount no more than merely to apply the abstract idea using generic vehicle components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 15 & 16 do not recite additional elements that integrate the judicial exception into a practical application, because the claims are insignificant extra solution activity, and data gathering steps. For example, the inclination sensor and navigation device merely determine the data that is used to calculate the force of the parking lock, and do not perform any further functions.  While the data is determined, it is not selected, transmitted, nor transformed by any steps of the method, nor used to implement a specific control of the vehicle. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 10, 12, & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Flechtner et. al. (U.S. Patent No. 7363116 B2) in view of Hiroshi (U.S. Publication No. 2013/0192937).
Regarding claim 10
Flechtner discloses “A method for provisional determination of a mass of a motor vehicle for a purpose of controlling a starting operation from when the motor vehicle is at rest, the method comprising: determining the mass of the motor vehicle as a function of inclination information about the motor vehicle or a road on which the motor vehicle is located, and as a function of a force required for releasing an engaged parking lock while the motor vehicle is at rest.” (See Flechtner Col. 3, L. 34-48 “The total vehicle mass can be estimated in detail based on the following approach: F=m*a.sub.eff=F.sub.motor-F.sub.rot-F.sub.air resistance-F.sub.rolling resistance-F.sub.gradient-F.sub.brake. wherein "F" stands for a force, "m" represents the vehicle mass and "a.sub.eff" is the effective vehicle acceleration. The drive force of the vehicle drive unit is "F.sub.motor" 112, the effective rotational forces are contained in "F.sub.rot" 114 and the vehicle's air resistance is taken into account in the amount "F.sub.air resistance" 116. The rolling resistance of the vehicle is included in "F.sub.rolling resistance" in the above approach, while a slope descending force is taken into account in the term "F.sub.gradient" and the respective braking force is taken into account through "F.sub.brake" 118.” Also see Flechtner Col. 7, L. 7-15 discloses “Incidentally, with future novel brake systems, which are e.g. based on electro-mechanical systems, the braking force can be estimated from the adjusting force of the linings required there and their coefficients of friction. In alternative brake systems as well, such as eddy current brakes or retarders, a braking force can be estimated so that 
Flechtner modified by Hiroshi discloses “and as a function of a force required for releasing an engaged parking lock while the motor vehicle is at rest.” (See Hiroshi [0056] “Moreover, hydraulic pressure unit ECU 2 calculates a gradient vehicle stop hydraulic pressure which is identical to the backward rolling force, that is, a brake hydraulic pressure necessary for keeping the stop state of the vehicle, by multiplying the calculated backward rolling force by a braking force-brake hydraulic pressure conversion coefficient. In this case, the braking force-brake hydraulic pressure conversion coefficient is previously calculated from the effective radius of the rotor of the brake, a radius of the tire, a pad friction coefficient, a radius of the piston of the brake caliper, and so on.” The force required for releasing a parking lock is equivalent to the gradient hydraulic pressure, i.e. as disclosed, the force necessary for keeping the stop state of the vehicle. Further Hiroshi discloses that the hydraulic force may be converted into a braking force.)
Flechtner and Hiroshi are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Flechtner to incorporate the teachings of Hiroshi and incorporate a parking lock force rather than a braking force. Doing so provides an option for preforming an estimate of mass of a utility vehicle on an incline from rest, without the use of expensive sensors, which is known in the art.
  Regarding claim 12
Flechtner modified discloses “The method according to claim 10, further comprising, with a parking lock actuator (8) in a form of a piston-cylinder unit which is acted upon by a pressure medium for releasing the parking lock, determining the force required for releasing the parking lock as a function of the pressure required for releasing the parking lock in relation to a piston area of the piston-cylinder unit acted upon by the pressure.” (See Flechtner Col. 6, L. 44-57 “The approach for this braking force thus reads: F.sub.brake=4p(1/r.sub.wheel)(A.sub.K,FA.mu..sub.VAr.sub.fric,FA+A.sub.K,- RA.mu..sub.HAr.sub.fric,FA+r.sub.fric,RA), wherein "p" is the hydraulic braking pressure, r.sub.wheel is the radius of the vehicle wheel (possibly as a function of the vehicle speed v), A.sub.K,FA or A.sub.K,RA is the surface of the brake piston beneath the front axle or the vehicle rear axle, .mu..sub.FA/.mu..sub.RA is the coefficient of friction on the front axle or rear axle, and r.sub.fric is the radius of the respective brake disc friction ring.” A braking force is the same force as the force required to release a parking lock, in this case the hydraulic braking pressure is the same pressure required for releasing a parking lock.)
Regarding claim 14
Flechtner modified discloses “The method according to claim 10, further comprising, with a parking lock in a form of an electric actuator through which an electric current flows in order to release the parking lock, determining the force required for releasing the parking lock as a function of an amount of the current.” (See Flechtner Col. 7, L. 10-15 “In alternative brake systems as well, such as eddy current brakes or retarders, a braking force can be estimated so that in general the braking force can be estimated from current operating data by means of the brake system(s) available on the vehicle.”)
Regarding claim 15
Flechtner modified discloses “The method according to claim 10, further comprising determining the inclination information about the motor vehicle or the road on which the motor vehicle is located by a sensor device which is in a form of either an inclination sensor arranged on the vehicle or an acceleration sensor arranged on the vehicle.” (See Flechtner Col. 5, L. 48-54 “As far as the slope descending force "F.sub.Inclination" of the above collective approach resulting from the inclination resistance (or from a decline, i.e. generally from a roadway inclination in the driving direction) is concerned, the roadway uphill or downhill inclination can be determined relatively accurately by means of the longitudinal acceleration sensor that is installed in the vehicle.”)
Regarding claim 16
Flechtner modified discloses “The method according to claim 10, further comprising determining the inclination information about the motor vehicle or the road on which the motor vehicle is located, by a navigation device.” (See Flechtner Col. 8, L. 8-15 “In this context it should be pointed out that the appropriate path measurement can also occur without slippage via position determination from a vehicle navigational system, wherein upon reaching a sufficiently high resolution with such a navigational system, which can operate in particular also in a satellite-controlled fashion ("GPS"), even slippage correction for optimization of the estimated results from the braking operations is possible.”)
Regarding claim 17
Flechtner modified discloses “A control unit (16) of a motor vehicle, which is designed to carry out the method according to claim 10 for the provisional determination of the mass of a motor vehicle.” (See Flechtner Abstract “A method for 
Regarding claim 18
Flechtner modified discloses “A computer program product with program code means which are stored on a computer-readable data carrier, for carrying out a method for provisionally determining a mass of a motor vehicle for a purpose of controlling a starting operation from when the motor vehicle is at rest by determining a mass of the motor vehicle as a function of inclination information about the motor vehicle or a road on which the motor vehicle is located, and as a function of a force required for releasing a parking lock engaged while the motor vehicle is at rest, and the method being carried out when the computer program product is run on a control unit (16) of the motor vehicle.” (See Flechtner Col. 3, L. 34-48 “The total vehicle mass can be estimated in detail based on the following approach: F=m*a.sub.eff=F.sub.motor-F.sub.rot-F.sub.air resistance-F.sub.rolling resistance-F.sub.gradient-F.sub.brake. wherein "F" stands for a force, "m" represents the vehicle mass and "a.sub.eff" is the effective vehicle acceleration. The drive force of the vehicle drive unit is "F.sub.motor" 112, the effective rotational forces are contained in "F.sub.rot" 114 and the vehicle's air resistance is taken into account in the amount "F.sub.air resistance" 116. The rolling resistance of the vehicle is included in "F.sub.rolling resistance" in the above approach, while a slope descending force is taken into account in the term "F.sub.gradient" and the respective braking force is taken into account through "F.sub.brake" 118.” A braking force is the 
Claims 11, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Flechtner et. al. (U.S. Patent No. 7363116 B2) in view of Hiroshi (U.S. Publication No. 2013/0192937) in further view of Pothin et. al. (U.S. Publication No. 2011/0202249).
Regarding claim 11
Flechtner modified discloses the method of claim 10 and Flechtner further modified by Pothin discloses “The method according to claim 10, further comprising determining the mass of the motor vehicle, one of: after each release of the parking lock; after a fresh start of the motor vehicle when the parking lock is released; after the parking lock is released when a control unit is initialized; and when the parking lock is released after the motor vehicle has been at rest for longer than a specifiable time.” (See Pothin [0014] “Advantageously, in step b), the assist device performs said control using, as the mass of the vehicle, a predetermined mass and makes an estimate of the actual mass of the vehicle on the basis of a difference in time between when the vehicle actually starts and when the vehicle was estimated to start to move under the action of its own weight, then the assist device performs said control using, as the mass of the vehicle, said estimate of the actual mass of the vehicle, said estimated start of 
Flechtner and Pothin are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Flechtner to incorporate the teachings of Pothin and incorporate the step of determining the mass of a vehicle from rest. Doing so provides a method known in the art for a hill start event.
Regarding claim 13
Flechtner modified discloses the method of claim 12 and Flechtner further modified by Pothin discloses “The method according to claim 12, further comprising acting upon the piston-cylinder unit, forming the parking lock actuator (8), with a specified set-point pressure which varies either in steps or in a ramp-like manner.” (See Pothin [0015]-[0016] “Advantageously, the application of the brakes results from the application of a braking pressure, and in that step b) comprises at least one sequence in which: b2) the pressure with which the brakes are applied is dropped substantially linearly as a function of time, at a rate of decrease substantially equal to k.sub.s1 defined as forming part of the solution to a system of two simultaneous equations with two unknowns, which system is as follows:”)
Flechtner and Pothin are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Flechtner to incorporate the teachings of Pothin and incorporate the step of linearly releasing pressure of a parking lock or brake. Doing so provides a method known in the art for a hill start event.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grieser (U.S. Publication No. 2005/0065695) discloses a method of determining the mass of a vehicle on a road surface with a gradient. Monti et. al. (U.S. Publication No. 2010/0262329) discloses a method of releasing an automatic parking brake during a hill start. Palmer et. al. (U.S. Publication No. 2014/0172253) discloses a method of controlling a transmission, including estimating the mass of a vehicle from standstill. Luther et. al. (U.S. Publication No. 2015/0232097) discloses a method of for vehicle systems, including estimating the mass of a plurality of vehicles using a physics based calculation. Yu (U.S. Publication No. 2016/0023660) discloses a controller for a brake with braking pressure threshold for a vehicle on an incline. Wolff (U.S. Publication No. 2018/0065629) discloses a method for controlling a vehicle, including that a vehicle mass may be determined with physics-based calculations related to vehicle acceleration. Jundt (U.S. Publication No. 2018/0304884) discloses a method for a rollover prevention of a vehicle on an incline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JERROD IRVIN DAVIS/               Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/               Supervisory Patent Examiner, Art Unit 3664